THIS CONVERTIBLE PROMISSORY NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON
THE CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
 AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, NEITHER THIS NOTE NOR SUCH
SHARES OF COMMON STOCK NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY
BE SOLD, ASSIGNED, MORTGAGED, PLEDGED, HYPOTHECATED, ENCUMBERED OR OTHERWISE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE ACT AND APPLICABLE STATE SECURITIES
LAWS, AND WITH THE TERMS AND CONDITIONS HEREOF.




TARA MINERALS CORP.




CONVERTIBLE PROMISSORY NOTE




$1,695,000

Date: June 30, 2009




TARA MINERALS CORP. (the “Company”), for value received, hereby promises to pay
Tara Gold Resources Corp., or order, (the "Holder”), in legal tender of the
United States of America, the principal sum of $1,695,000 on June 30, 2011 (the
“Maturity Date”), and to pay interest thereon at the rate of prime plus 3.25%
per year.  The prime rate will be the prime lending rate published from time to
time by the Wall Street Journal.  Interest shall be computed on the basis of a
365-day year and the number of actual days elapsed.  Interest will be paid
quarterly with the first interest payment due on October 15, 2009.




Section 1.  Time and Place of Payment.   This Note shall be paid at 2162 Acorn
Court Wheaton, IL 60187, or such other address as may be received by the Holder
in writing to the Company.




Section 2 Prepayments.  The Company shall have the right to prepay this Note, in
whole or in part, at any time upon five (5) days prior written notice to the
Holder.




Section 3. Conversion.




a)

The Holder shall have the right, at its option, to convert all or any part of
the principal amount of this Note, together with all accrued interest thereon in
accordance with the provisions of and upon satisfaction of the conditions
contained in this Note, into fully paid and non-assessable shares of the
Company’s common stock as is determined by dividing (x) by that portion of the
outstanding principal balance and accrued interest  under this Note as of such
date that the Holder elects to convert by (y) the Conversion Price.  The initial
Conversion Price is $0.20.




b)

No fractional shares of common stock shall be issued upon conversion of this
Note, and in lieu thereof the number of shares of common stock to be issued upon
each conversion shall be rounded up to the nearest whole number of shares of
common stock.  




c)

The Holder’s conversion right set forth in this Section may be exercised at any
time and from time to time but prior to payment in full of the principal and
accrued interest on this Note.











--------------------------------------------------------------------------------

d)

The Holder may exercise the right to convert all or any portion of this Note
only by delivery of a properly completed conversion notice on a Business Day to
the Company’s principal executive offices.  Such conversion shall be deemed to
have been made immediately prior to the close of business on the Business Day of
such delivery of the conversion notice (the “Conversion Date”), and the Holder
shall be treated for all purposed as the record holder of the shares of common
stock into which this Note is converted as of such date.




e)

As promptly as practicable after the Conversion Date, the Company as its expense
shall issue and deliver to the Holder of this Note a stock certificate or
certificates representing the number of shares of common stock into which this
Note has been converted.




f)

Upon the full conversion of this Note the Company shall be forever released from
all of its obligations and liabilities under this Note.




g)

Holder acknowledges that the shares of common stock issuable upon conversion of
this note are “restricted securities,” as such term is defined under the
Securities Act.  Holder agrees that Holder will not attempt to pledge, transfer,
convey or otherwise dispose of such shares except in a transaction that is the
subject of either: (i) an effective registration statement under the Securities
Act and any applicable state securities laws; or (ii) an opinion of counsel
rendered by legal counsel satisfactory to the Company, which opinion of counsel
shall be satisfactory to the Company, to the effect that such registration is
not required.  The Company may rely on such an opinion of Holder's counsel in
making such determination.  Holder consents to the placement of a legend on the
shares of common stock issuable upon the exercise of this Note stating that the
shares represented by the certificate have not been registered under the
Securities Act and setting forth or referring to the restrictions on
transferability and sale thereof.  




h)

Notwithstanding anything in this Note to the contrary the Company will include
the shares issuable upon the conversion of this Note in any Registration
Statement which the Company files with the Securities and Exchange Commission.




i)

If prior to the Conversion Date the Company shall (i) pay a stock dividend or
make a distribution to all holders of common stock shares of its common stock,
(ii) subdivide its outstanding shares of common stock, or (iii) combine its
outstanding shares of common stock into a smaller number of shares then the
Conversion Price will be proportionately adjusted.




j)   If the common stock to be issued on conversion of this Note shall be
changed into any other class or classes of stock, whether by capital
reorganization, reclassification, or otherwise, the holder of this Note shall,
upon its conversion be entitled to receive, in lieu of the common stock which
the Holder would have become entitled to receive but for such change, a number
of shares of such other class or classes of stock that would have been subject
to receipt by the Holder if it had exercised its rights of conversion
immediately before such changes.




k)

If at any time there shall be a capital reorganization of the Company’s common
stock (other than a subdivision, combination, reclassification or exchange of
shares provided for elsewhere in this Section 3) or merger of the Company into
another corporation, or the sale of the Company’s properties and assets as, or
substantially as, an entirety to any other person, then, as a part of such
reorganization, merger or sale, lawful provision shall be made so that the
Holder of this Note will receive the number of shares of stock or other
securities or property from the successor corporation resulting from such merger
to which the Holder would have been entitled as a result of such capital
reorganization,





2







--------------------------------------------------------------------------------

merger or sale if this Note had been converted immediately before such capital
reorganization, merger or sale.




l)

The Company will not, by amendment of its Certificate of Incorporation or
through any reorganization, recapitalization, transfer of assets, merger,
dissolution, or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Section and in the taking of all such
action as may be necessary or appropriate in order to protect the conversion
rights of the holder of this Note against impairment.




m)

Upon the occurrence of each adjustment or readjustment pursuant to any provision
hereof, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and prepare and furnish to the
Holder of this Note a certificate setting forth such adjustment or readjustment
and showing in detail the facts upon which such adjustment or readjustment is
based.




Section 4.  Reservation of Stock Issuable Upon Conversion.

At all times while this Note shall be convertible into shares of common stock,
the Company shall reserve and keep available out of its authorized but unissued
shares of common stock solely for the purpose of effecting the conversion of
this Note such number of its shares of such common stock as shall from time to
time be sufficient to effect the conversion of this Note in full.  In the event
that the number of authorized but unissued shares of such common stock shall not
be sufficient to effect the conversion of the entire outstanding principal
amount of this Note, then in addition to such other remedies as shall be
available to the Holder, the Company shall take such corporate action as may be
necessary to increase its authorized but unissued shares of such common stock to
such number of shares as shall be sufficient for such purpose.  




Section 5.  Transfer Restrictions.  This Note may not be transferred except upon
satisfaction of all of the requirements of the Act and applicable state
securities laws.  Without limiting the generally of the foregoing, the Holder
agrees that (i) this Note and the shares issuable upon conversion have not been
registered under the Act and may not be sold or transferred without registration
under the Act or unless an exemption from such registration is available; (ii)
the Holder has acquired this Note and will acquire the shares issuable upon
conversion for its own account for investment purposes only and not with a view
toward resale or distribution; (iii) stop transfer instructions may be placed
with the Company’s transfer agent so as to restrict the transfer of this Note
and any shares issuable upon conversion in accordance with the provisions of the
Note; and (iv) each certificate representing any shares of common stock into
which this Note may be converted shall be inscribed with the following legend:




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS.  NEITHER SUCH SECURITIES NOR ANY INTEREST OR PARTICIPATION
THEREIN MAY BE SOLD, ASSIGNED, OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
ENCUMBERED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO A REGISTRATION STATEMENT
FILED UNDER THE ACT AND SUCH LAWS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION.








3







--------------------------------------------------------------------------------

Section 6.  Default.  At the option of the Holder, this Note shall become
immediately due and payable, without notice, presentment, or demand, upon the
occurrence at any time of any of the following events of default:




a.

Failure to pay when due any payment of principal or interest due hereunder, and
such default continues for a period of ten (10) days after written notice to the
Company;




b.

The failure to deliver to the Holder shares of common stock which are due the
Holder with three business days of conversion.




c.

The failure to comply with the registration statement requirements of Section
3.h.




d.

The liquidation or dissolution of the Company;




e.

The making of an assignment for the benefit of creditors by the Company, or the
appointment of a receiver for all or substantially all of the Company’s property
or the filing by the Company of a petition in bankruptcy or other similar
proceeding under law for the relief of debtors; or




f.

The filing against the Company of a petition in bankruptcy or other similar
proceeding under law for relief of debtors, and such petition is not vacated or
discharged within sixty (60) calendar days after the filing thereof.




If this Note is not paid when due, whether at maturity or by acceleration, the
Holder will be entitled to all costs of collection, including, without
limitation, reasonable attorneys’ fees, and all expenses in connection with the
protection of or realization on the collateral securing this Note incurred by
the Holder, whether or not suit is filed.




Section 7.  Loss of Note.  Upon receipt by the Company of evidence reasonably
satisfactory to its of the loss, theft, destruction or mutilation of this Note,
and in case of loss, theft or destruction) of indemnification in form and
substance acceptable to the Company in its reasonable discretion, and upon
surrender and cancellation of this Note, if mutilated, the Company shall execute
and deliver a new Note of like tenor and date.




Section 8.  Entire Agreement.  This Note represents the entire agreement and
understanding between the parties concerning the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings,
representations and warranties with respect thereto.




Section 9.  Binding Effect; No Third Party Beneficiaries.  All provisions of
this Note shall be binding upon and inure to the benefit of the parties and
their respective heirs, legatees, executors, administrators, legal
representatives, successors, and permitted transferees and assigns.  No persons
other than the Holder and the Company shall have any legal or equitable right,
remedy or claim under, or in respect of, this Note.








4







--------------------------------------------------------------------------------

Section 10.

Amendments and Waivers.

This Note may be amended, changed or modified only by a written instrument
executed by the Company and the Holder of this Note.  Any waiver of any breach
of any of the terms of this Note, and any consent required or permitted to be
given hereunder, shall be effective if in writing and executed by or on behalf
of the Holder of this Note.  No waiver of any breach nor consent to any
transaction shall be deemed a waiver of or consent to any other or subsequent
breach or transaction.

Section 11.

Waiver of Presentment, etc.

  The Company hereby waives presentment for payment, demand, notice of
non-payment, protest and notice of protest, and hereby agrees to all extensions
and renewals of this Note, without notice.




Section 12.

Governing Law.

This Note shall be governed by and construed in accordance with the laws of
Nevada applicable to agreements and instruments made and wholly performed and
paid in that state, without regard to its conflicts of law principles.




Section 13.

Headings.

The headings used in this Note are used for convenience only and are not to be
considered in construing or interpreting this Note.




IN WITNESS WHEREOF, the Company has caused this Note to be signed and attested
to by its duly authorized officers.




 TARA MINERALS CORP.







By: /s/ Francis Richard Biscan




Name: Francis Richard Biscan, Jr.

Title:  President

































































5





